United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dayton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1331
Issued: April 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 27, 2009 appellant filed a timely appeal from the September 26, 2008 and
April 3, 2009 decisions of the Office of Workers’ Compensation Programs denying his claim for
an increased schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 10 percent impairment of the right lower
extremity for which he received a schedule award.
FACTUAL HISTORY
On July 26, 2004 appellant, then a 44-year-old letter carrier, filed a traumatic injury claim
alleging that on July 24, 2004 he heard and felt a pop in his right knee while walking and
fingering mail.1 He stopped work on July 24, 2004 and returned on July 26, 2004. The Office
1

Appellant originally filed this as a recurrence claim from a November 24, 2003 traumatic injury claim,
adjudicated under claim number xxxxxx468 and was accepted for right medial collateral knee strain. The Office
subsequently combined both claims.

accepted appellant’s claim for right knee sprain/strain of the medial collateral ligament and
medial meniscus tear.
Dr. Edward Robert Wanat, an osteopath Board-certified in occupational medicine,
diagnosed right knee medial collateral ligament sprain with evidence of medial meniscal tear.
Reports from Dr. Jonathan Paley, a Board-certified orthopedic surgeon, diagnosed right knee
sprain, acute right knee medial meniscal tear and aggravated preexisting arthritis.
On June 28, 2006 appellant filed a schedule award claim. He submitted a February 27,
2006 operative report from Dr. Paley who performed a right knee arthroscopy with
chondroplasty, medial femoral condyle and debridement of the posterior horn medial meniscal
tear. In his December 8, 2006 report, Dr. Paley found that appellant’s range of motion was
normal with no impairment based on 0 degrees extension and 135 degrees flexion. He noted that
appellant had significant pain that was ratable between Class II and III for pain disorder
impairment. Dr. Paley advised that appellant required ongoing treatment. Due to appellant’s
damaged articular medial femoral condyle, he would require future partial knee replacement
surgery and therefore was not at maximum medical improvement. Dr. Paley determined that, as
appellant’s pain level was between Class II and III, he had 20 percent whole person impairment.
On May 22, 2007 he noted that appellant had technically reached maximum medical
improvement as he did not want further right knee surgery. Dr. Paley also noted that appellant
had not actually reached maximum medical improvement as he needed a knee replacement
without which he could not significantly improve.
On October 11, 2007 Dr. Martin Fritzhand, a Board-certified urologist, examined
appellant and performed an impairment evaluation. He found right knee flexion at 90 degrees
and flexion contracture of the knee to 5 degrees. Dr. Fritzhand also found synovial thickening
over the right knee joint, atrophy over the right lower extremity and diminished muscle strength.
He disagreed with Dr. Paley’s impairment rating. Dr. Fritzhand found 10 percent right lower
extremity impairment secondary to flexion deformity and 10 percent impairment for flexion
contracture, citing Table 17-10 on page 537 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides). He also determined that
Table 17-6a and 17-6b on page 530 of the A.M.A., Guides showed 13 and 8 percent impairment
respectively of the right lower extremity. Dr. Fritzhand further found seven percent pain
impairment, citing Figure 18-1 on page 574 of the A.M.A., Guides. He utilized the Combined
Values Chart to find 41 percent total right leg impairment.
On November 29, 2007 an Office medical adviser reviewed the medical evidence of
record and determined that he could not provide a definitive impairment rating as the reports
from Drs. Paley and Fritzhand were too disparate. The medical adviser recommended a second
opinion evaluation.
On December 5, 2007 the Office referred appellant to Dr. Rudolf Hofmann, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a January 8, 2008 report,
Dr. Hofmann reviewed appellant’s medical records and summarized the history of injury and
treatment. Upon examination, he found that appellant walked with a limp on the right and he
had no unilateral muscular atrophy of the lower extremity. Dr. Hofmann also found both knees
extended fully and the right knee flexed to 85 degrees. Appellant had painfully limited range of
motion which was inconsistently documented in the medical records. Therefore this was not an
objective finding allowing an impairment rating according to the A.M.A., Guides. Dr. Hofmann
2

determined that appellant had two percent impairment for a partial medial meniscectomy, citing
Table 17-33 on page 546 of A.M.A., Guides. Citing Table 17-31 on page 544 of the A.M.A.,
Guides, he opined that appellant had 20 percent impairment of the right leg based on the rate of
damage to the cartilage of the medial femoral condyle, analogous with an arthritic rating of two
millimeters joint space, based on a review of magnetic resonance imaging (MRI) films, video
arthroscopy pictures and Dr. Paley’s operative report. Dr. Hofmann noted that there were no
standing x-rays of appellant’s right knee in accordance with the A.M.A., Guides, allowing for an
objective measurement of cartilage thickness of the medial joint space. He utilized the
Combined Values Chart on page 604 of the A.M.A., Guides to find a total 22 percent right leg
impairment.
On February 13, 2008 an Office medical adviser reviewed Dr. Hofmann’s report and
determined that appellant had two percent right lower extremity impairment for partial medial
meniscectomy, citing Table 17-33 on page 546 of the A.M.A., Guides. The medical adviser
opined that Dr. Hofmann improperly provided an additional impairment for arthritis, as the
required standardized x-rays were not of record.
On April 22, 2008 the Office referred appellant to Dr. Pietro Seni, a Board-certified
orthopedic surgeon, for an impartial referee evaluation to resolve a conflict in medical opinion
between the Office medical adviser and Dr. Hofmann. In a May 28, 2008 report, Dr. Seni noted
that appellant’s claim had been accepted for sprained right medial collateral ligament and right
torn medial meniscus and repair. He reviewed the statement of accepted facts and the medical
evidence of record. Upon examination, Dr. Seni found 90 degrees flexion, 3 degrees of full
extension, bilaterally invarus alignment of the knees and no effusion. He noted pain on palpation
over the medial and lateral compartments and no medial or lateral instability at 30 degrees.
Dr. Seni determined that impairment must be based on appellant’s partial medial meniscectomy,
and rated two percent impairment citing Table 17-13 on page 548 of the A.M.A., Guides.2 He
indicated that weight-bearing x-ray views of the knee showed that medial joint space was 4.5-5
millimeters, which was not a ratable impairment according to Table 17-31 on page 544 of the
A.M.A., Guides. Dr. Seni also indicated that a mild degree of flexion contracture equaled zero
percent impairment and flexion to 90 degrees equaled 10 percent impairment, citing Table 17-10
on page 537 of the A.M.A., Guides for a total impairment rating of 12 percent. He noted that
diagnostic and operative reports were not valid to rate arthritic impairment according to the
A.M.A., Guides.
On July 18, 2008 an Office medical adviser determined that appellant had 10 percent
permanent impairment based on 90 degrees flexion and 0 percent impairment for extension
lacking three degrees according to Table 17-10 on page 537 of the A.M.A., Guides. The medical
adviser noted that his impairment rating differed from Dr. Seni’s because the medical adviser
based his rating on range of motion deficit of flexion, not partial medial meniscectomy which
cannot be combined with range of motion under the cross-usage chart at Table 17-2 on page 526
of the A.M.A., Guides. He also found that appellant reached maximum medical improvement on
February 27, 2007, one year after undergoing knee arthroscopy.

2

Dr. Seni’s page citation appears to be a transcription error as the impairment rating of two percent for partial
medial meniscectomy is on Table 17-33 on page 546, not page 548.

3

In a September 26, 2008 decision, the Office granted appellant a schedule award for 10
percent impairment of the right lower extremity. Appellant received 28.8 weeks of
compensation from February 27 to September 16, 2007.
On October 1, 2008 appellant, through his representative, requested a telephone hearing
which was held on January 14, 2009. In a February 10, 2009 report, Dr. Paley noted that
appellant’s right knee was grossly inflamed and swollen with an uncomfortable range of motion.
He further noted that appellant ambulated with antalgic gait and utilized a cane for assistance.
Dr. Paley found good stability of the knee with crepitations present and possible fixed varus
deformity. He opined that appellant would benefit from a total knee replacement but did not
have osteoarthrosis.
In an April 3, 2009 decision, an Office hearing representative affirmed the Office’s
September 26, 2008 decision finding that the Office medical adviser properly reviewed the case
and the impartial specialist’s report and explained the basis for his impairment rating according
to the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office for evaluating
schedule losses and the Board has concurred in such adoption.4
ANALYSIS
Appellant received a schedule award for 10 percent impairment of his right lower
extremity due to his accepted right knee sprain/strain of the medial collateral ligament and
medial meniscus tear.
On December 5, 2007 the Office referred appellant to Dr. Hofmann for a second opinion
evaluation due to the disparate findings of appellant’s treating physicians Drs. Paley and
Fritzhand. It found that a conflict in medical opinion existed between Dr. Hofmann and an
Office medical adviser that reviewed Dr. Hofmann’s findings. Section 8123(a) of the Act
provides that, if there is disagreement between the physician making the examination for the
United States and the physician of the employee, the Secretary shall appoint a third physician
who shall make an examination.5 A conflict under section 8123(a) cannot exist unless there is a

3

5 U.S.C. §§ 8101-8193. See 5 U.S.C. § 8107.

4

See 20 C.F.R. § 10.404; R.D., 59 ECAB ___ (Docket No. 07-379, issued October 2, 2007).

5

5 U.S.C. § 8123(a).

4

conflict between an attending physician and an Office physician.6 The Board notes that,
although there was a discrepancy between the impairment ratings calculated by Dr. Hofmann and
the Office medical adviser, this did not create a conflict in medical opinion as the second opinion
physician Dr. Hofmann and the Office medical adviser were both acting as physicians of the
Federal Government. Therefore, the Office improperly designated Dr. Seni as an impartial
medical specialist.7
Although Dr. Seni’s report is not entitled to the special weight afforded to the opinion of
an impartial medical specialist resolving a conflict in medical opinion, his report can still be
considered for its own intrinsic value and can still constitute the weight of the medical evidence.8
His May 28, 2008 report constitutes the most reliable and probative evidence regarding whether
appellant has more than 10 percent impairment of the right lower extremity. It is also the most
recent report from an examining physician that purports to rate impairment under the A.M.A.,
Guides. Dr. Seni reviewed the medical evidence and provided detailed findings on examination
in accordance with the A.M.A., Guides. He found that appellant’s range of motion consisted of
90 degrees flexion equaling 10 percent impairment and 3 degrees flexion contracture equaling 0
percent impairment, citing Table 17-10 on page 537 of the A.M.A., Guides. Dr. Seni also found
two percent impairment for a partial medial meniscectomy according to Table 17-13 on page 546
of the A.M.A., Guides. He concluded 12 percent total impairment of the right lower extremity.
An Office medical adviser found that appellant had 10 percent impairment of the right
lower extremity, relying on Dr. Seni’s finding of 90 degrees flexion. This is 10 percent
impairment, under Table 17-10 on page 537 of the A.M.A., Guides. The medical adviser
disagreed with Dr. Seni rating an additional two percent impairment for the partial medial
meniscectomy. The Office’s procedure manual states that an Office medical adviser must review
the report to verify correct application of the A.M.A., Guides and confirm the percentage of
permanent impairment as well as specify his reasons for assigning a certain percentage of loss of
use to the measurements or factors provided by the examining physician.9 In the present case,
the medical adviser properly noted that impairment for range of motion or flexion deficit may
not be combined with the diagnosis-based partial medial meniscectomy impairment, citing Table
17-2 on page 526 of the A.M.A., Guides.10 He utilized Dr. Seni’s objective clinical findings to
compare them with impairment criteria listed in the A.M.A., Guides.11
In contrast to Dr. Seni’s report, Dr. Hofmann’s report did not properly calculate
appellant’s impairment rating. Dr. Hofmann determined that appellant had two percent
6

Delphia Y. Jackson, 55 ECAB 373 (2004).

7

See S.G., 58 ECAB 383 (2007).

8

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996); see also Rosa Whitfield Swain, 38 ECAB 368 (1987).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.7(c) (April 1993).
10

Table 17-2 indicates that a meniscectomy, which is a diagnosis-based estimate, cannot be combined with gait
derangement, muscle atrophy, muscle strength or range of motion ankylosis to evaluate a single impairment.
11

If the clinical findings are fully described, any knowledgeable observer may check the findings with the
A.M.A., Guides criteria. A.M.A., Guides 17. See also I.H., 60 ECAB ___ (Docket No. 08-1352, issued
December 24, 2008).

5

impairment for partial medial meniscectomy. He also calculated 20 percent impairment for
arthritis based on cartilage damage to appellant’s medial femoral condyle despite noting the
record contained no standing x-rays of appellant’s right knee as required under the A.M.A.,
Guides for impairment rating purposes. Dr. Hofmann combined the impairment values to derive
22 percent right lower extremity impairment. He stated that he based the arthritis finding on
review of MRI scan films, video arthroscopy pictures and Dr. Paley’s operative report; however,
the A.M.A., Guides clearly provide that the arthritis finding must be based on x-rays.12
Dr. Hofmann improperly assigned an impairment rating for arthritis as the physician did not
obtain the requisite x-rays in accordance with the A.M.A., Guides.
Additionally, appellant’s treating physicians Drs. Fritzhand and Paley did not accurately
determine appellant’s right lower extremity impairment pursuant to the A.M.A., Guides.
Dr. Fritzhand determined that appellant had 41 percent right lower extremity impairment based
on his findings of 20 percent range of motion impairment citing Table 17-10 on page 537 of the
A.M.A., Guides, 13 percent impairment of thigh atrophy, 8 percent impairment of calf atrophy
citing Table 17-6a and 17-6b respectively on page 530 of the A.M.A., Guides and 7 percent pain
impairment citing Figure 18-1 on page 574 of the A.M.A., Guides. The cross-usage chart at
Table 17-2 on page 526 of the A.M.A., Guides, provides that range of motion deficit cannot be
evaluated with muscle atrophy for a single impairment. Furthermore, Dr. Fritzhand’s range of
motion findings, are at odds with those of Dr. Paley and the more recent findings of Dr. Seni.
Dr. Hofmann noted that the range of motion findings in the record were inconsistently
documented. Dr. Fritzhand’s atrophy findings were not noted in subsequent examinations by
Dr. Hofmann and Dr. Seni. The A.M.A., Guides warns that examiners should not use Chapter
18 to rate pain-related impairment for any condition that can be adequately rated on the basis of
the body and organ impairment rating systems given in other chapters.13 The A.M.A., Guides
also explain that the impairment ratings in the body organ system chapters make allowance for
expected accompanying pain.14
Dr. Paley determined that, although appellant had zero percent range of motion
impairment, his pain level derived 20 percent whole person impairment. The Act, though, does
not authorize schedule awards for permanent impairment of the whole person.15 Also, Dr. Paley
did not explain how he applied the tables and pages of the A.M.A., Guides to his findings or
otherwise explain how he calculated impairment pursuant to the A.M.A., Guides.16

12

Impairment estimates for knee arthritis are based on standard x-rays taken with the individual standing with the
joint in neutral flexion-extension position. A.M.A., Guides 544. A footnote to Table 17-31, at page 544, allows for
five percent impairment for patellofemoral pain without joint-space narrowing on x-rays where there is a history of
direct trauma and crepitation on examination. However, Dr. Hofmann did not indicate that this provision applied to
appellant and he also noted no crepitus on examination. Furthermore, Table 17-2, page 526, of the A.M.A., Guides
precludes combining arthritis and range of motion impairments.
13

B.P., 60 ECAB ___ (Docket No. 08-1457, issued February 2, 2009); see also A.M.A., Guides 571.

14

A.M.A., Guides 20.

15

See D.J., 59 ECAB ___ (Docket No. 08-725, issued July 9, 2008).

16

See Tonya D. Bell, 43 ECAB 845 (1992) (where the Board held that an opinion is of little probative value
where the physician does not explain how he derived such an impairment rating or whether it was ascertained by
using the appropriate standards of the A.M.A., Guides).

6

For these reasons, the evidence does not support that appellant has more than 10 percent
impairment of the right lower extremity pursuant to the A.M.A., Guides.
CONCLUSION
The Board finds that appellant did not establish that he has more than 10 percent
permanent impairment of the right lower extremity for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated April 3, 2009 and September 26, 2008 are affirmed, as modified.
Issued: April 5, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

